

114 S203 IS: American Liberty Restoration Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 203IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Hatch (for himself, Mr. Alexander, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Burr, Mr. Cochran, Ms. Collins, Mr. Cornyn, Mrs. Fischer, Mr. Grassley, Mr. Inhofe, Mr. Isakson, Mr. Kirk, Ms. Murkowski, Mr. Portman, Mr. Risch, Mr. Roberts, Mr. Rubio, Mr. Thune, Mr. Wicker, and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo restore Americans’ individual liberty by striking the Federal mandate to purchase insurance.1.Short
 titleThis Act may be cited as the American Liberty Restoration Act.2.Restoring
 individual libertySections 1501 and 1502 and subsections (a), (b), (c), and (d) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.